Case 1:21-cv-01000-JKB Document 7 Filed 05/10/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CHEVERA BROWN, et al., .
Plaintiffs
v. * CIVIL NO. JKB-21-1000
ROBERT FRAZIER, et al., *
Defendants *
* * * * * * * * * * *
MEMORANDUM AND ORDER

 

Self-represented Plaintiffs Chevera Brown and Clint McLean filed suit against numerous
Defendants, claiming “lack of standing to maintain suit, wrongful foreclosure, fraud, civil
conspiracy to commit fraud, abuse of process, civil violations of the Federal Racketeer Influenced
and Corrupt Organizations[,] .. . and civil violations violation [sic] of Plaintiffs [sic] Civil Rights,
void assignment, [and] deceptive misrepresentation of fact.” (Am. Compl. at 2, ECF No. 6.) As
of the date of this Order, Defendants have not been served with process. Currently pending before
the Court is Plaintiffs’ Expedited Motion for Temporary Restraining Order seeking, inter alia, to
enjoin the sale of certain real property located at 2023 Case Road, Baltimore, Maryland 21222.
(Mot. TRO, ECF No. 5.) For the reasons set forth below, Plaintiffs’ Expedited Motion for
Temporary Restraining Order (ECF No. 5) will be DENIED.

Federal courts have long recognized that the grant of interim equitable relief is an
“extraordinary remedy involving the exercise of a very far-reaching power.” Direx Israel, Ltd. v.
Breakthrough Med. Corp., 952. F.2d 802, 811 (4th Cir. 1991). A plaintiff seeking such relief must

establish that he is “likely to succeed on the merits, that he is likely to suffer irreparable harm in

 
Case 1:21-cv-01000-JKB Document 7 Filed 05/10/21 Page 2 of 3

the absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction
is in the public interest.” Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7, 20 (2008).

The first Winter factor is dispositive here: Plaintiffs have not demonstrated a likelihood of
success on the merits. On the contrary, Plaintiffs’ Motion is convoluted and at times
incomprehensible. For example, Plaintiffs devote much of their Motion to arguing that Defendants
lack standing to initiate non-judicial foreclosure proceedings and to bring suit against Plaintiffs in
Maryland state courts because the Defendant corporations and limited liability companies are
defunct under Maryland law. (See Mot. TRO at 9-18.) To support this contention, Plaintiffs
reference Article III of the U.S. Constitution, which is relevant to whether a plaintiff has standing
to bring an action in federal court. See, e.g., Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

Although the Court could resolve Plaintiffs’ request for a temporary restraining order on
the basis of the first Winter factor alone, the Court adds that Plaintiffs have failed to satisfy the
other three factors. With respect to the second factor, Plaintiffs have not demonstrated that they
face irreparable hardship in the absence of emergency relief. It appears that the foreclosure
proceedings over the Property have already concluded. Confusingly, Plaintiffs allege that
Defendants “conducted an asserted unlawful sale” of the Property on January 12, 2018 and that
Defendants posted the Property for sale on Zillow on April 28, 2021. (/d. at 19.) For a similar
reason, the Court cannot find that the equities tip in Plaintiffs’ favor based on Plaintiffs’ conclusory
assertion that “the balance of equities favors them because they stand to lose their property to an
entity without standing and ability to maintain suit in Maryland nor the interest within Plaintiff's
[sic] property.” (/d at 34.) This statement does not provide the Court with sufficient information
about the competing private interests that may be at stake. As for the public interest factor,

Plaintiffs essentially make no effort to explain how a temporary restraining order in this case would

 

 
Case 1:21-cv-01000-JKB Document 7 Filed 05/10/21 Page 3 of 3

promote broader social goals, and instead extensively quote publications of the Maryland courts.
(See id. at 34-36.) On the contrary, the Court would likely violate public policy if it were to grant
the extraordinary remedy of interim equitable relief on the shaky ground Plaintiffs have pleaded
here.
Accordingly, it is hereby ORDERED:
1. Plaintiffs’ Expedited Motion for Temporary Restraining Order (ECF No. 5) is DENIED;
and

2. The Clerk is DIRECTED to MAIL a copy of this Order to Plaintiffs.

DATED this _/O _ day of May, 2021.

BY THE COURT:

LD amo Bt Dnkor

James K. Bredar
Chief Judge
